Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.
The disclosure is objected to because of the following informalities: Specification page 10 recite multiple acronym “PLM” without providing full word of name. 
Appropriate correction is required.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 1 recites 
5obtaining a set of local simulations, wherein: (obtain data)

for each local simulation of the set of local simulations, computing a respective reduced model of the local simulation; (mathematic concept)
computing each global simulation of a set of at least one global simulation, each global simulation being an instance of the global physics simulation, the computing of each 15global simulation including reusing each respective computed reduced model of each local simulation of at least one local simulation. (mathematic concept)
The claimed concept is a method of computing model based on mathematic relationship directed to “Mathematical Concepts” grouping. These limitations are related to mathematic concept in light of specification page 17 line 1, page 21 line 4-8 and page 38 line 20-24.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The obtaining data step is recited at a high level of generality (i.e., as a general means of collecting input for use in the computation step) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. 
The claim recites additional elements such as “computer-implemented”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a 
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine to obtain data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, wherein each local simulation is associated with a respective local domain, 
20wherein each global simulation is associated with a respective global domain, (mathematic concept)
wherein the method further comprises: before the computing of each respective reduced model of each local simulation: selecting a respective zone of interest of the local simulation, the respective zone of interest being a non-empty sub-domain of the respective local domain, (mental process)
25wherein at the computing of each respective reduced model of each local simulation: 

and wherein at the computing of each global simulation: placing the respective zone of interest of each local simulation of the at least 30one local simulation in the respective global domain of the global simulation, (mental process)
and only the remaining part of the global domain is computed, the remaining part being the part of the global domain that is occupied by no zone of interest, the global 41domain comprising regions that are respectively occupied by each respective zone of interest of each local simulation of the at least one local simulation. (mathematic concept)

Claim 3. The method of claim 2, further comprising, at the placing of the respective zone of 5interest of each local simulation of the at least one local simulation, interfacing the border of the respective zone of interest with the border of the region of the respective global domain occupied by the respective zone of interest. (mathematic concept)

Claim 4. The method of claim 2, wherein:  
10each local domain of each local simulation includes a respective physical object, the local simulation simulating a respective physical behavior associated with the respective physical object; (mathematic concept)
each global simulation simulates a respective scenario of a common physical behavior associated with all respective physical objects of each local simulation of the at least one 15local simulation, the common physical behavior being common to all global simulations. (mathematic concept)



Claim 6. The method of claim 1, the method further comprising: 
before the computing of each global simulation: creating a database of local simulation instances, the creating of the database including:  (mental process)
30the obtaining of the set of local simulations and the computing of each respective reduced model of each local simulation, the set of local simulations comprising at least two local simulations, (collecting data)
and 42for each local simulation of the set of local simulations, storing in the database a respective local simulation instance, the respective local simulation instance comprising the respective computed reduced model, (storing data)
selecting at least two local simulation instances in the database of local 5simulation instances, (mental process)
wherein at the computing of each global simulation, the at least one local simulation consists in the at least two local simulations of the at least two selected local simulation instances. (data description)

Claim 107. The method of claim 6, wherein: 

and wherein the method further comprises: 
before the computing of each respective reduced model of each local simulation:  
15selecting a respective zone of interest of the local simulation, the respective zone of interest being a non-empty sub-domain of the respective local domain, at the computing of each respective reduced model of each local simulation: (mental process)
each respective reduced model of each local simulation is computed at the border of the respective zone of interest, 20at the computing of each global simulation: (mathematic concept)
placing the respective zone of interest of each local simulation of the at least one local simulation in the respective global domain of the global simulation; (mental process)
and only the remaining part of the global domain is computed, the remaining part being the part of the global domain that is occupied by no zone of interest, the global 25domain comprising regions that are respectively occupied by each respective zone of interest of each local simulation of the at least one local simulation, (mathematic concept)
and wherein the method further comprises, for each local simulation of the set of local simulations, after the computing of the respective reduced model: 
defining probes, the probes being points of the respective local domain of the 30local simulation which are contiguous to the respective zone of interest, each probe comprising simulation data of the local simulation, (mathematic concept)43
wherein the stored local simulation instance comprising the respective computed reduced model further comprises the probes and the respective zone of interest. (storing data)

Claim 8. The method of claim 7, wherein:  
5during the computing of each global simulation, at least two local simulations instances of the at least two selected local simulation instances interact, the interaction resulting in that probes of at least one local simulation instance of the at least two local simulation instances are enriched, (mental process)
and as a result of enriching probes, the respective computed reduced model comprised in 10a local simulation instance of which probes are enriched is corrected. (mental process)

Claim 9. The method of claim 8, further comprising, for each local simulation instance of which probes are enriched: 
before the correcting of the respective computed reduced model, computing a 15difference between the set of all enriched probes and the set of corresponding probes before their enrichment; (mathematic concept)
determining if the difference exceeds a predetermined threshold; (mathematic concept)
and correcting the respective computed reduced model if it is determined that the difference exceeds the predetermined threshold. (mental process)

Claim 10. The method of claim 9, wherein the method further comprises: 
at the creating of the database of local simulation instances, learning a machine- learning algorithm on the local simulation instances stored in the database, (mathematic concept)

and for each local simulation instance of which probes are enriched, correcting the respective computed reduced model comprised in the local simulation instance comprises applying the machine-learning algorithm, the correcting being performed based on the 30respective relation. (mathematic concept)

Claim 11. The method of claim 1, wherein the set of local simulations consists in exactly one local simulation. (data description)

Claim 12. The method of claim 1, wherein all local simulations of the set of local simulations 5are perturbations of a given local simulation, the given local simulation being also part of the set of local simulations.  (data description)

Claim 13. The method of claim 1, wherein all global simulations are perturbations of a given global simulation, the given global simulation being also part of the set of global simulations.  (data description)

Same conclusion for independent claims 14, 18 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not 
Thus, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann et al (NPL: “A zonal Galerkin-free POD model for incompressible flows, 2018), hereinafter Bergmann.

Claim 1. A computer-implemented method for instancing a global physics simulation, the method comprising:  
Bergmann discloses  5obtaining a set of local simulations, 
Re 4.87 106, employing the Spalart–Allmaras turbulence model [38] and wall functions for near-wall treatment.”
Bergmann discloses wherein: the set of local simulations includes at least one local simulation, a local simulation is a physics simulation that is part of the global physics simulation and that is computable alone and independently of the global physics simulation, and 10each local simulation of the set of local simulations is already computed; 
Bergmann: (page 305 section 3) “The main idea is to solve the high-ﬁdelity model where a given degree of accuracy is required and to approximate the solution by an empirical modal representation elsewhere. [correspond to local simulation] The objective is to reduce the extent of the domain where a high-ﬁdelity simulation is performed, see Fig. 1. The empirical low-dimensional representation is obtained by a previously computed database of high-ﬁdelity solutions on a large computational domain (n) for different working conditions or system conﬁgurations. [correspond to the set of local simulations includes at least one local simulation, a local simulation is a physics simulation that is part of the global physics simulation and that is computable alone and independently of the global physics simulation and each local simulation of the set of local simulations is already computed] This ﬁrst step is performed oﬄine. The sampling of the parameter space will strongly inﬂuence the accuracy of the modal representation and hence the ability to perform actual predictions (conﬁgurations not included in the database).”

    PNG
    media_image1.png
    395
    558
    media_image1.png
    Greyscale

Bergmann discloses for each local simulation of the set of local simulations, computing a respective reduced model of the local simulation;
Bergmann: (page 305 section 3) “The main idea is to solve the high-ﬁdelity model where a given degree of accuracy is required and to approximate the solution by an empirical modal representation elsewhere. The objective is to reduce the extent of the domain where a high-ﬁdelity simulation is performed, see Fig. 1. The empirical low-dimensional representation is obtained by a previously computed database of high-ﬁdelity solutions on a large computational domain (n) for different working conditions or system conﬁgurations. [correspond to for each local simulation of the set of local simulations, computing a respective reduced model of the local simulation]”
Bergmann discloses computing each global simulation of a set of at least one global simulation, each global simulation being an instance of the global physics simulation, the computing of each 15global simulation including reusing each respective computed reduced model of each local simulation of at least one local simulation.  
Bergmann: (page 317 section 6) “In this Section, the zonal  POD approach  is used  to speed-up  the simulations  required by  an aerodynamic shape optimization problem, i.e. the shape optimization of the front bumper of a 2D car section, aimed at minimising the overall drag coeﬃcient (Cd). Evolutionary algorithms typically require a large number of high-ﬁdelity functional evaluations in order to ﬁnd the global optimum. Therefore the computational cost of the optimization process is often prohibitive for large-scale aerodynamics problems. Here the zonal POD approach is used to provide low-cost function evaluations during the optimisation process. [correspond to each respective computed reduced model of each local simulation of at least one local simulation] A database of high-ﬁdelity simulations is obtained by varying the bumper geometry and solving the RANS equations in the corresponding domain, using the method described in Section 2.2. [correspond to computing each global simulation of a set of at least one global simulation] All the simulations are performed at a Reynolds number equal to Re 4.87 106, employing the Spalart–Allmaras turbulence model [38] and wall functions for near-wall treatment. The computational domain Ω is discretized by a hex-dominant polyhedral mesh of 93388 cells, generated for the base-line conﬁguration by means of snappyHexMesh, the mesh generation utility supplied with OpenFOAM. This mesh is then deformed through a Free-Form Deformation (FFD) technique [57] in order to obtain the meshes corresponding to other bumper conﬁgurations. For this application we use the PyGeM python library [58]. The parametrization is localized in the front area and the deformation is controlled by x– y plane. The same displacement is applied to the three control points, resulting in only two design parameters for the optimization process (xcp and zcp displacements). The proposed methodology has been integrated into the OpenFOAM toolbox, in order to enable the analysis of complex geometries and different physical models. [correspond to each global simulation being an instance of the global physics simulation]
Bergmann: (page 309 section 4.3) “In general it is possible to perform the previous analysis for each state variable which appears in the physical model in order to deﬁne an ad-hoc overlapping region for each variable. Alternatively, it is possible to perform the study only on a single variable (for example the velocity) and then the same overlapping region can be used for all the variables (velocity, pressure and turbulence model’s variables).” [correspond to the computing of each 15global simulation including reusing each respective computed reduced model of each local simulation of at least one local simulation]


Regarding Claim 14, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 14 recites “A non-transitory data storage medium having recorded thereon a computer program comprising instructions for performing a method for instancing a global physics simulation”.
 discloses “A non-transitory data storage medium having recorded thereon a computer program comprising instructions for performing a method for instancing a global physics simulation” (page 323 section 6.4) “The computational time required by a high-ﬁdelity simulation in Ω is approximately equal to 4000 s, whereas a zonal POD simulation needs roughly 400 s. As a result, if we consider the overall cost of the optimization, given by taking into account the 23 zonal simulations plus the 9 high-ﬁdelity simulations in Ω required to build the initial database, and compared it with the cost of an analogous optimization performed using only the full model, we save around the 65% of the computational time.” Examiner considers the computational system correspond to a computer system comprise of processor coupled with memory.

Regarding Claim 18, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 18 recites “A system comprising: a processor coupled to a memory and a display, the memory having recorded 30thereon a computer program including instructions for instancing a global physics simulation that when executed by the processor causes the processor to be configured to …”.
Bergmann discloses “A system comprising: a processor coupled to a memory and a display, the memory having recorded 30thereon a computer program including instructions for instancing a global physics simulation that when executed by the processor causes the processor to be configured to…” (page 323 section 6.4) “The computational time required by a high-ﬁdelity simulation in Ω is approximately equal to 4000 s, whereas a zonal POD simulation needs roughly 400 s. As a result, if we 

Claims 2, 15 and 19
Bergmann discloses wherein each local simulation is associated with a respective local domain, 20wherein each global simulation is associated with a respective global domain, 
Bergmann: (page 305 section 3) “The whole computational domain (Ω) [correspond to wherein each global simulation is associated with a respective global domain] includes three regions: a domain (Ω HF) where a high degree of accuracy is required, a domain (Ω LF ) where the solution is represented by empirical modes (here POD modes) [correspond to each local simulation is associated with a respective local domain] and an overlapping region (Ω O ). We have: 
                        
                            
                                
                                    Ω
                                
                                
                                    H
                                    F
                                
                            
                            ⊂
                            Ω
                        
                    	                        
                            
                                
                                    Ω
                                
                                
                                    L
                                    F
                                
                            
                            ⊂
                            Ω
                        
                    	and 	                        
                            
                                
                                    Ω
                                
                                
                                    O
                                
                            
                            ⊂
                            
                                
                                    Ω
                                
                                
                                    H
                                    F
                                
                            
                            
                                
                                     
                                    ∩
                                    Ω
                                
                                
                                    L
                                    F
                                
                            
                        
                    
The high-ﬁdelity solution and the low-order representation are matched in the overlapping domain ΩO as explained in the following. Moreover, a criterium to determine ΩHF based on an error indicator will be introduced in Section 4.2.
Bergmann discloses wherein the method further comprises: before the computing of each respective reduced model of each local simulation: selecting a respective zone of interest of the local simulation, the respective zone of interest being a non-empty sub-domain of the respective local domain, 
Bergmann: (page 306 section 3.2) “In ΩO both the high-ﬁdelity and the POD modal representation are deﬁned. [correspond to selecting a respective zone of interest of the local simulation, the respective zone of interest being a non-empty sub-domain of the respective local domain] This region is the key to perform the coupling between the two models in the zonal simulation. On one hand, the POD solution is used to deﬁne the boundary conditions required by the high-ﬁdelity solver. On the other hand, the high-ﬁdelity solution inside the overlapping region is used to evaluate the POD expansion coeﬃcients (                        
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     ) which appear in Eq. (12). This introduces a feedback of the high-ﬁdelity solution onto the POD reconstruction which will be updated at each time step according to the evolution of the high-ﬁdelity solution.”
See Fig. 1 for the example of the selecting respective zone of interest of the local simulation.

    PNG
    media_image2.png
    395
    558
    media_image2.png
    Greyscale

25wherein at the computing of each respective reduced model of each local simulation: each respective reduced model of each local simulation is computed at the border of the respective zone of interest, 
Bergmann: (page 305 section 3.1) “The zonal method described in this paper can be applied to different modal representations such as reduced basis [19, 20] or stability modes [50–53] approaches. Here we focus on Proper Orthogonal Decomposition (POD) for the description of the external region. …” 

    PNG
    media_image3.png
    171
    732
    media_image3.png
    Greyscale

Bergmann discloses wherein at the computing of each global simulation: placing the respective zone of interest of each local simulation of the at least 30one local simulation in the respective global domain of the global simulation, and only the remaining part of the global domain is computed, the remaining part being the part of the global domain that is occupied by no zone of interest, the global41 domain comprising regions that are respectively occupied by each respective zone of interest of each local simulation of the at least one local simulation.  
Bergmann: (page 306 section 3.2) “In ΩO both the high-ﬁdelity and the POD modal representation are deﬁned. This region is the key to perform the coupling between the two models in the zonal simulation. [correspond to placing the respective zone of interest of each local simulation of the at least 30one local simulation in the respective global domain of the global simulation] On one hand, the POD solution is used to deﬁne the boundary conditions required by the high-ﬁdelity solver. On the other hand, the high-                        
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     ) which appear in Eq. (12). [correspond to only the remaining part of the global domain is computed] This introduces a feedback of the high-ﬁdelity solution onto the POD reconstruction which will be updated at each time step according to the evolution of the high-ﬁdelity solution.”
See Fig. 1 above for the global41 domain comprising regions that are respectively occupied by each respective zone of interest of each local simulation of the at least one local simulation.  

Claims 3, 16 and 20
Bergmann discloses at the placing of the respective zone of 5interest of each local simulation of the at least one local simulation, interfacing the border of the respective zone of interest with the border of the region of the respective global domain occupied by the respective zone of interest.  
Bergmann: (page 306 section 3.2) “In ΩO both the high-ﬁdelity and the POD modal representation are deﬁned. This region is the key to perform the coupling between the two models in the zonal simulation. [correspond to interfacing the border of the respective zone of interest with the border of the region of the respective global domain occupied by the respective zone of interest] On one hand, the POD solution is used to deﬁne the boundary conditions required by the high-ﬁdelity solver. On the other hand, the high-ﬁdelity solution inside the overlapping region is used to evaluate the POD expansion coeﬃcients (                        
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     ) which appear in Eq. (12). This introduces a feedback of the high-ﬁdelity solution onto the POD reconstruction which will be updated at each time step according to the evolution of the high-ﬁdelity solution.”

Claims 4 and 17
Bergmann discloses 10each local domain of each local simulation includes a respective physical object, the local simulation simulating a respective physical behavior associated with the respective physical object; and each global simulation simulates a respective scenario of a common physical behavior associated with all respective physical objects of each local simulation of the at least one 15local simulation, the common physical behavior being common to all global simulations.  
Bergmann: (page 317 section 6) “In this Section, the zonal POD approach is used  to speed-up  the simulations  required by  an aerodynamic shape optimization problem, i.e. the shape optimization of the front bumper of a 2D car section, [correspond to each local domain of each local simulation includes a respective physical object] aimed at minimising the overall drag coeﬃcient (Cd). [correspond to the local simulation simulating a respective physical behavior associated with the respective physical object] Evolutionary algorithms typically require a large number of high-ﬁdelity functional evaluations in order to ﬁnd the global optimum. Therefore the computational cost of the optimization process is often prohibitive for large-scale aerodynamics problems. Here the zonal POD approach is used to provide low-cost function evaluations during the optimisation process. A database of high-ﬁdelity simulations is obtained by varying the bumper geometry and solving the RANS equations in the corresponding domain, using the method described in Section 2.2. All the simulations are performed at a Reynolds number equal to Re 4.87 106, employing the Spalart–Allmaras turbulence model [38] and wall Ω is discretized by a hex-dominant polyhedral mesh of 93388 cells, generated for the base-line conﬁguration by means of snappyHexMesh, the mesh generation utility supplied with OpenFOAM. This mesh is then deformed through a Free-Form Deformation (FFD) technique [57] in order to obtain the meshes corresponding to other bumper conﬁgurations. For this application we use the PyGeM python library [58]. The parametrization is localized in the front area and the deformation is controlled by a lattice of 4 x 6 control points. Most of the points are ﬁxed in order to assure a smooth transition between the deformed and the ﬁxed region of the domain: only the three points highlighted in Fig. 14 are allowed to move in the x– y plane. The same displacement is applied to the three control points, resulting in only two design parameters for the optimization process (xcp and zcp displacements). The proposed methodology has been integrated into the OpenFOAM toolbox, in order to enable the analysis of complex geometries and different physical models.”

Claim 5. The method of claim 4, wherein: 
Bergmann discloses for each global simulation, the respective global domain of the global simulation comprises a respective variation of a common physical object, 20the common physical object is common to all global simulations, and the common physical behavior associated with all respective physical objects of each local simulation of the at least one local simulation is a physical behavior of the common physical object relatively to all respective physical objects of each local simulation of the at least one local simulation.  
Bergmann: (page 317 section 6) “In this Section, the zonal POD approach is used  to speed-up  the simulations  required by  an aerodynamic shape optimization problem, i.e. the shape optimization of the front bumper of a 2D car section, [correspond to the common physical object is common to all global simulations] aimed at minimising the overall drag coeﬃcient (Cd). Evolutionary algorithms typically require a large number of high-ﬁdelity functional evaluations in order to ﬁnd the global optimum. Therefore the computational cost of the optimization process is often prohibitive for large-scale aerodynamics problems. Here the zonal POD approach is used to provide low-cost function evaluations during the optimisation process. A database of high-ﬁdelity simulations is obtained by varying the bumper geometry [correspond to the respective global domain of the global simulation comprises a respective variation of a common physical object] and solving the RANS equations in the corresponding domain, using the method described in Section 2.2. All the simulations are performed at a Reynolds number equal to Re 4.87 106, employing the Spalart–Allmaras turbulence model [38] and wall functions for near-wall treatment. [correspond to the common physical behavior associated with all respective physical objects of each local simulation of the at least one local simulation is a physical behavior of the common physical object relatively to all respective physical objects of each local simulation of the at least one local simulation] The computational domain Ω is discretized by a hex-dominant polyhedral mesh of 93388 cells, generated for the base-line conﬁguration by means of snappyHexMesh, the mesh x– y plane. The same displacement is applied to the three control points, resulting in only two design parameters for the optimization process (xcp and zcp displacements). The proposed methodology has been integrated into the OpenFOAM toolbox, in order to enable the analysis of complex geometries and different physical models.”

Claim 6. The method of claim 1, the method further comprising: 
Bergmann discloses before the computing of each global simulation: creating a database of local simulation instances, the creating of the database including: 30the obtaining of the set of local simulations and the computing of each respective reduced model of each local simulation, the set of local simulations comprising at least two local simulations, and 42for each local simulation of the set of local simulations, storing in the database a respective local simulation instance, the respective local simulation instance comprising the respective computed reduced model, 
Bergmann: (page 305 section 3) “The main idea is to solve the high-ﬁdelity model where a given degree of accuracy is required and to approximate the solution by Ω) for different working conditions or system conﬁgurations. [correspond to before the computing of each global simulation: creating a database of local simulation instances] This ﬁrst step is performed oﬄine. The sampling of the parameter space will strongly inﬂuence the accuracy of the modal representation and hence the ability to perform actual predictions (conﬁgurations not included in the database).”
Examiner considers “The empirical low-dimensional representation is obtained by a previously computed database of high-ﬁdelity solutions on a large computational domain (Ω) for different working conditions or system conﬁgurations” correspond to “30the obtaining of the set of local simulations and the computing of each respective reduced model of each local simulation, the set of local simulations comprising at least two local simulations” because at least two different working conditions or system configurations are used to obtain the empirical low-dimensional models.
Examiner considers “The empirical low-dimensional representation is obtained by a previously computed database of high-ﬁdelity solutions on a large computational domain (Ω)” correspond to “storing in the database a respective local simulation instance, the respective local simulation instance comprising the respective computed reduced model”.
selecting at least two local simulation instances in the database of local 5simulation instances, wherein at the computing of each global simulation, the at least one local simulation consists in the at least two local simulations of the at least two selected local simulation instances.  
Bergmann: (page 317 section 6) “In this Section, the zonal POD approach is used  to speed-up  the simulations  required by  an aerodynamic shape optimization problem, i.e. the shape optimization of the front bumper of a 2D car section, aimed at minimising the overall drag coeﬃcient (Cd). [correspond to selecting at least two local simulation instances in the database of local 5simulation instances] Evolutionary algorithms typically require a large number of high-ﬁdelity functional evaluations in order to ﬁnd the global optimum. Therefore the computational cost of the optimization process is often prohibitive for large-scale aerodynamics problems. Here the zonal POD approach is used to provide low-cost function evaluations during the optimisation process. A database of high-ﬁdelity simulations is obtained by varying the bumper geometry and solving the RANS equations in the corresponding domain, using the method described in Section 2.2. [correspond to at the computing of each global simulation, the at least one local simulation consists in the at least two local simulations of the at least two selected local simulation instances] All the simulations are performed at a Reynolds number equal to Re 4.87 106, employing the Spalart–Allmaras turbulence model [38] and wall functions for near-wall treatment. The computational domain Ω is discretized by a hex-dominant polyhedral mesh of 93388 cells, generated for the base-line conﬁguration by means of snappyHexMesh, the mesh generation utility supplied with OpenFOAM. This mesh is then deformed through a Free-Form Deformation 


Regarding Claim 7, the same ground of rejection is made as discussed in claim 2 for substantially similar rationale. 
In addition, Claim 7 recites 
wherein the method further comprises, for each local simulation of the set of local simulations, after the computing of the respective reduced model: 
defining probes, the probes being points of the respective local domain of the 30local simulation which are contiguous to the respective zone of interest, each probe comprising simulation data of the local simulation, and  43wherein the stored local simulation instance comprising the respective computed reduced model further comprises the probes and the respective zone of interest.  
Bergmann: (page 307 section 4.1) “The main idea is to identify the regions where the representation of the ﬂow ﬁeld by the POD basis is strongly affected by a change in the input parameters. In order to ﬁnd these zones we apply a leave-one-out strategy to the simulation database which contains the information from Nsp sampling points, where a sampling point represents a conﬁguration in the space of the parameters. [correspond to defining probes, the probes being points of the respective local domain of the 30local simulation which are contiguous to the respective zone of interest, each probe comprising simulation data of the local simulation] This method requires to iteratively remove each sampling point from the database in turn and to use the remaining simulations to build a new POD basis. [correspond 

Claim 8. The method of claim 7, wherein:  
Bergmann discloses 5during the computing of each global simulation, at least two local simulations instances of the at least two selected local simulation instances interact, 
Bergmann: (page 317 section 6) “In this Section, the zonal POD approach is used  to speed-up  the simulations  required by  an aerodynamic shape optimization problem, i.e. the shape optimization of the front bumper of a 2D car section, aimed at minimising the overall drag coeﬃcient (Cd). Evolutionary algorithms typically require a large number of high-ﬁdelity functional evaluations in order to ﬁnd the global optimum. Therefore the computational cost of the optimization process is often prohibitive for large-scale aerodynamics problems. Here the zonal POD approach is used to provide low-cost function evaluations during the optimisation process. A database of high-ﬁdelity simulations is obtained by varying the bumper geometry and solving the RANS equations in the corresponding domain, using the method described in Section 2.2. [correspond to 5during the computing of each global simulation, at least two local simulations instances of the at least two selected local simulation instances interact] All the simulations are performed at a Reynolds number equal to Re 4.87 106, employing the Spalart–Ω is discretized by a hex-dominant polyhedral mesh of 93388 cells, generated for the base-line conﬁguration by means of snappyHexMesh, the mesh generation utility supplied with OpenFOAM. This mesh is then deformed through a Free-Form Deformation (FFD) technique [57] in order to obtain the meshes corresponding to other bumper conﬁgurations. …”
Bergmann discloses the interaction resulting in that probes of at least one local simulation instance of the at least two local simulation instances are enriched, and as a result of enriching probes, the respective computed reduced model comprised in 10a local simulation instance of which probes are enriched is corrected.  
Bergmann: (page 318-319 section 6.1) “A separate POD basis is then computed for each physical quantity (i.e. u, p and Spalart–Allmaras variable ν), after pre-processing the fields by choosing the forcing terms of Eq. (12) as the average fields among the snapshots. [correspond to at least two local simulations instances of the at least two selected local simulation instances interact] … Using the leave-one-out strategy described in Section 4.2, it is possible to compute the prediction error indicator map for all the physical quantities. The larger error values are localised close to the front bumper and in the turbulent wakes. Fig. 17 shows the reduction of the maximum error on the velocity magnitude obtained by enriching the initial database… [correspond to the interaction resulting in that probes of at least one local simulation instance of the at least two local simulation instances are enriched]. The boundary conditions are updated at every solver iteration solving the minimisation problem described in Section 3.2. Dirichlet or Neumann conditions are imposed u and ν and the gradient of p, whereas for outﬂow boundaries we prescribe p and the gradients of u and ν normal to the boundary. In order to obtain the global Cd of the car, the converged solution is prolonged outside QHF , reconstructing the outer ﬁelds as a combination of the POD modes. The relative importance of the two regions, i.e. QHF and Q QHF , for the evaluation of the global aerodynamic coeﬃcients is shown in Table 3 for a high-ﬁdelity simulation not included in the database: the ﬂow solution in QHF accounts for approximately 31% of Cd  and 69% of Cl. Table 3 shows also the effectiveness of the zonal POD approach. In particular, we perform different zonal POD simulations, using Nsp =9 and Nsp = 4: as expected, the richer database guarantees a better approximation of the solution. [correspond to as a result of enriching probes, the respective computed reduced model comprised in 10a local simulation instance of which probes are enriched is corrected]
Bergmann: (page 303) “In this work, a zonal Galerkin-free POD method is derived through a domain decomposition approach in which an high- ﬁdelity solver is applied in a subset of the computational domain while the solution in the external region is described by a POD reconstruction. The core of this hybrid approach is a technique to derive near-ﬁeld boundary conditions for the high-ﬁdelity solver. This methodology can be seen as a generalisation of the point vortex correction method: instead of introducing a boundary correction based on one mode whose shape is decided a-priori (the point vortex), a general set of correction modes (the POD modes) is automatically built from an empirical basis. [correspond to as a result of enriching probes, the respective 

Claim 11. The method of claim 1, Bergmann discloses wherein the set of local simulations consists in exactly one local simulation.  
Bergmann: (page 309 section 5) “In this Section the unsteady interaction between a NACA0012 airfoil and a vortex is studied. The vortex can be seen as a simpliﬁed model of gust. [correspond to the set of local simulations consists in exactly one local simulation] This example is used to test the ability of the zonal POD approach to perform low cost predictive simulations.”

Claim 12. The method of claim 1, Bergmann discloses wherein all local simulations of the set of local simulations 5are perturbations of a given local simulation, the given local simulation being also part of the set of local simulations.  
Bergmann: (page 309 section 5) “In this Section the unsteady interaction between a NACA0012 airfoil and a vortex is studied. The vortex can be seen as a simpliﬁed model of gust. The chosen working conditions are characterised by a Reynolds number based on the chord length equal to Re 1000 and an angle of attack α 5◦. In this conﬁguration, the ﬂow ﬁeld is laminar and steady. All the lengths and velocities which will appear in the following will be considered dimensionless and normalised with respect to the airfoil chord (c) and the far ﬁeld velocity magnitude (U). The initial velocity ﬁeld is given by the steady solution perturbed by the introduction of a vortex whose centre is in ( 3, 0). [correspond to all local simulations of the set of local simulations 5are perturbations of a given local simulation, 

Claim 13. The method of claim 1, Bergmann discloses wherein all global simulations are perturbations of a given global simulation, the given global simulation being also part of the set of global simulations.  
Bergmann: (page 310 section 5.1) “Consider a body which is subjected to a time dependent perturbation in the incoming velocity, for example a gust or a vortex which interacts with the body. [correspond to all global simulations are perturbations of a given global simulation, the given global simulation being also part of the set of global simulations] At the beginning of the simulation the gust is far from the body. The purpose of the zonal POD approach is to reduce the cost of the simulation by reducing ΩHF to a region close to the body. However, this means that ΩHF could not include the gust at the initial time step. … Thanks to this approach, it is possible to perform a zonal POD simulation even if the gust is not inside ΩHF at the initial time: the time dependent forcing terms will automatically update the boundary conditions of the high-ﬁdelity solver in order to force the gust to enter into ΩHF.”


Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection under 35 U.S.C. 101.

Bergmann et al (NPL: “A zonal Galerkin-free POD model for incompressible flows, 2018) teaches a domain decomposition method which couples a high and a low-ﬁdelity model is proposed to reduce the computational cost of a ﬂow simulation. This approach requires to solve the high-ﬁdelity model in a small portion of the computational domain while the external ﬁeld is described by a Galerkin-free Proper Orthogonal Decomposition (POD) model. An error indicator is used to determine the extent of the interior domain and to perform an optimal coupling between the two models. This zonal approach can be used to study multi-body conﬁgurations or to perform detailed local analyses in the framework of shape optimization problems.
Abdel-Khalik et al (US 2009/306943 A1) teaches a reduced order model for the complex computational model of the nuclear system that are determined based on the plurality of k input and output data sets of the complex computational model.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 9. “before the correcting of the respective computed reduced model, computing a 15difference between the set of all enriched probes and the set of corresponding probes before their enrichment; determining if the difference exceeds a predetermined threshold; and correcting the respective computed reduced model if it is determined that the difference exceeds the predetermined threshold.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2129